Exhibit 10.1

iPASS INC.

AMENDED AND RESTATED EXECUTIVE CORPORATE TRANSACTION AND SEVERANCE

BENEFIT PLAN

SECTION 1. INTRODUCTION.

The iPass Inc. Executive Corporate Transaction and Severance Benefit Plan (the
“Plan”) was initially established effective August 9th, 2007 and subsequently
amended and restated effective December 23, 2008. The Plan is hereby amended and
restated effective June 29, 2011 (the “Amendment Effective Date”). If a
Participant experienced a Covered Termination (as such term is defined below)
prior to the Amendment Effective Date, the provisions of the Plan in effect at
the time of such Covered Termination shall govern. The purpose of the Plan is to
provide for the payment of severance benefits to certain eligible executive
employees of iPass Inc. (the “Company”) or its Affiliates (as such term is
defined below) in the event that such employees are subject to qualifying
employment terminations, and additional benefits if such qualifying employment
terminations occur within eighteen (18) months following a Change in Control (as
such term is defined below). In addition, Section 7 below provides certain
benefits upon the consummation of a Change in Control without regard to a
qualifying employment termination. This Plan shall supersede any generally
applicable severance or change in control plan, policy, or practice, whether
written or unwritten, with respect to each employee who becomes a Participant in
the Plan. For the purposes of the foregoing sentence, a generally applicable
severance or change in control plan, policy or practice is a plan, policy or
practice in which benefits are not conditioned upon (i) being designated a
participant, (ii) receiving an award such as a stock option, or (iii) the
employee electing to participate. This Plan shall not supersede any individually
negotiated employment contract or agreement, or any written plans that are not
of general application, and, except as set forth in the Participation Notice,
such Participant’s severance benefit, if any, shall be governed by the terms of
such individually negotiated employment contract, agreement, or written plan,
and shall be governed by this Plan only to the extent that the reduction
pursuant to Section 5(b) below does not entirely eliminate benefits under this
Plan. This document also constitutes the Summary Plan Description for the Plan.

SECTION 2. DEFINITIONS.

For purposes of the Plan, except as set forth in an applicable Participation
Notice, the following terms are defined as follows:

(a) “Affiliate” means a “parent corporation” of the Company or a “subsidiary
corporation” of the Company (whether now or hereafter existing), as those terms
are defined in Sections 424(e) and (f), respectively, of the Code.

(b) “Base Salary” means the Participant’s monthly base pay (excluding incentive
pay, premium pay, commissions, overtime, bonuses and other forms of variable
compensation).

(c) “Board” means the Board of Directors of iPass Inc.

(d) “Cause” shall mean the occurrence of any of the following (and only the
following): (i) conviction of the Participant of any felony involving fraud or
act of dishonesty against the Company or its Affiliates; (ii) conduct by the
Participant which, based upon good faith and reasonable factual investigation
and determination of the Board, demonstrates gross unfitness to serve; or
(iii) intentional, material violation by the Participant of any contractual,
statutory, or fiduciary duty of the Participant to the Company or its
Affiliates.

(e) “Change in Control” shall mean the occurrence of any of the following
events; provided the event also constitutes a “change in the ownership or
effective control or a change in the ownership of a substantial portion of the
assets” within the meaning of Treas. Reg. Section 1.409A-3(i)(5):

(i) any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction. Notwithstanding the
foregoing, a



--------------------------------------------------------------------------------

Change in Control shall not be deemed to occur (A) on account of the acquisition
of securities of the Company by an institutional investor, any affiliate thereof
or any other Exchange Act Person that acquires the Company’s securities in a
transaction or series of related transactions that are primarily a private
financing transaction for the Company or (B) solely because the level of
Ownership held by any Exchange Act Person (the “Subject Person”) exceeds the
designated percentage threshold of the outstanding voting securities as a result
of a repurchase or other acquisition of voting securities by the Company
reducing the number of shares outstanding, provided that if a Change in Control
would occur (but for the operation of this sentence) as a result of the
acquisition of voting securities by the Company, and after such share
acquisition, the Subject Person becomes the Owner of any additional voting
securities that, assuming the repurchase or other acquisition had not occurred,
increases the percentage of the then outstanding voting securities Owned by the
Subject Person over the designated percentage threshold, then a Change in
Control shall be deemed to occur;

(ii) there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company if, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
Entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving Entity in such merger, consolidation or similar transaction;

(iii) there is consummated a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its
subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Affiliates
to an Entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are Owned by stockholders of the Company in
substantially the same proportion as their Ownership of the Company immediately
prior to such sale, lease, license or other disposition; or

(iv) individuals who, on the date this Plan is adopted by the Board, are members
of the Board (the “Incumbent Board”) cease for any reason to constitute at least
a majority of the members of the Board; (provided, however, that if the
appointment or election (or nomination for election) of any new Board member was
approved or recommended by a majority vote of the members of the Incumbent Board
then still in office, such new member shall, for purposes of this Plan, be
considered as a member of the Incumbent Board); or

Once a Change in Control has occurred, no future events shall constitute a
Change in Control for purposes of the Plan. Furthermore, no event shall be
treated as a Change in Control under the Plan if the Participants in the Plan
immediately prior to such event hold a majority of the voting power of the
outstanding securities of the Company or the surviving or acquiring corporation
immediately following such event.

(f) “Change in Control Termination” means a Covered Termination which occurs
within eighteen (18) months after a Change in Control.

(g) “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

(h) “Code” means the Internal Revenue Code of 1986, as amended.

(i) “Company” means iPass Inc. or, following a Change in Control which is a sale
of assets or a merger in which iPass Inc. is not the surviving entity, the
entity to which the assets are sold or the surviving entity resulting from such
transaction, respectively.

(j) “Constructive Termination” means a resignation of employment by a
Participant no later than twelve (12) months after an action or event which
constitutes Good Reason is undertaken by the Company or occurs and such
termination results in a “separation from service” with the Company within the
meaning of Treasury Regulation Section 1.409A-1(h) (without regard to any
permissible alternative definition of “termination of employment” thereunder).



--------------------------------------------------------------------------------

(k) “Covered Termination” means either (i) an Involuntary Termination Without
Cause, or (ii) a Constructive Termination. Termination of employment of a
Participant due to death or disability shall not constitute a Covered
Termination unless a voluntary termination of employment by the Participant
immediately prior to the Participant’s death or disability would have qualified
as a Constructive Termination. The foregoing notwithstanding, the following
events shall not constitute a Covered Termination: (i) the Participant resigns
his or her employment with the Company in order to accept employment with
another entity that is controlled (directly or indirectly) by the Company or is
otherwise an Affiliate of the Company; (ii) the Participant’s employment is
terminated, but the Participant is subsequently rehired within 32 days after
such termination of employment by the Company or an Affiliate for a
Substantially Equivalent or Comparable Position as the Participant’s last
position with the Company or an Affiliate; and (iii) in connection with a Change
in Control, the Participant’s employment is terminated but prior to such
termination the Participant is offered but does not accept a Substantially
Equivalent or Comparable Position with the Company or an Affiliate of the
Company or the entity acquiring the Company or its assets pursuant to the Change
in Control.

(l) “Eligible Employee” means an individual who is (i) employed by the Company
or its Affiliates at the Vice President level and above (excluding the Chief
Executive Officer), and (ii) has been designated an Eligible Employee by the
Plan Administrator in its sole discretion (either by a specific designation or
by virtue of being a member of a class of employees who have been so
designated).

(m) “Entity” means a corporation, partnership or other entity.

(n) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(o) “Exchange Act Person” means any natural person, Entity or “group” (within
the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” shall not include (A) the Company or any subsidiary of the
Company, (B) any employee benefit plan of the Company or any subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any subsidiary of the Company, (C) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(D) an Entity Owned, directly or indirectly, by the stockholders of the Company
in substantially the same proportions as their Ownership of stock of the
Company.

(p) “Good Reason” shall mean any of the following actions or events: (i) the
Company requires that the Participant relocate to a worksite that is more than
sixty (60) miles from its principal executive office as of the Effective Date;
(ii) the Company materially reduces the Participant’s Base Salary below its
then-existing gross rate; or (iii) the Participant’s duties or responsibilities
are materially reduced within the 18- month period following a Change in
Control; provided however that, in order to qualify as “Good Reason,” the
Participant must submit to the Company a written notice, within ninety (90) days
after the occurrence of any of the actions or events described in (i), (ii) or
(iii) above, describing the applicable actions or events, and provide the
Company with at least thirty (30) days from its receipt of the Participant’s
written notice in which to cure such actions or events prior to termination of
the Participant’s employment, and provided further that, the Participant’s
employment must terminate no later than twelve (12) months after the applicable
actions or events described in (i), (ii) or (iii) above. For the purposes of
clause (iii) of the preceding sentence, the following shall not constitute a
material reduction in the Participant’s duties or responsibilities: (x) a mere
change in title, (y) a change in reporting responsibilities that does not
otherwise result in a material diminution of duties or responsibilities or
(z) any change in duties or responsibilities as a result of the Company ceasing
to be a publicly traded corporation.

(q) “Involuntary Termination Without Cause” means a termination by the Company
of a Participant’s employment relationship with the Company or an Affiliate of
the Company for any reason other than for Cause and such termination results in
a “separation from service” with the Company within the meaning of Treasury
Regulation Section 1.409A-1(h) (without regard to any permissible alternative
definition of “termination of employment” thereunder).

(r) “Own,” “Owned,” “Owner,” “Ownership” A person or Entity shall be deemed to
“Own,” to have “Owned,” to be the “Owner” of, or to have acquired “Ownership” of
securities if such person or Entity, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, has or shares
voting power,



--------------------------------------------------------------------------------

which includes the power to vote or to direct the voting, with respect to such
securities.(q) “Participant” means an individual (i) who is an Eligible Employee
and (ii) who has received a Participation Notice from the Company and executed
and returned such Participation Notice to the Company. The Participation Notice
shall designate the Participant as either a “Tier I Participant” or a “Tier II
Participant,” provided that, in the absence of such specific designation, the
Participant shall be deemed a Tier II Participant for purposes of the Plan. The
determination of whether an employee is a Participant, and the designation of
either a Tier I Participant or a Tier II Participant, shall be made by the Plan
Administrator, in its sole discretion, and such determination shall be binding
and conclusive on all persons.

(s) “Participation Notice” means the latest notice delivered by the Company to a
Participant informing the employee that the employee is a Participant in the
Plan, substantially in the form of Annex I hereto.

(t) “Plan Administrator” means the Board or any committee duly authorized by the
Board to administer the Plan. The Plan Administrator may, but is not required to
be, the Compensation Committee of the Board. The Board may at any time
administer the Plan, in whole or in part, notwithstanding that the Board has
previously appointed a committee to act as the Plan Administrator.

(u) “Severance Period” means (i) in the case of a Covered Termination that is
not a Change in Control Termination, three (3) months for a Tier II Participant
and six (6) months for a Tier I Participant, and (ii) in the case of a Change in
Control Termination, nine (9) months for a Tier II Participant and twelve
(12) months for a Tier I Participant.

(v) “Substantially Equivalent or Comparable Position” is one that offers the
Participant substantially the same Base Salary; provided, however, that a
position shall not be considered to be a “Substantially Equivalent or Comparable
Position” if a resignation of employment by the Participant would constitute a
Constructive Termination.

SECTION 3. ELIGIBILITY FOR BENEFITS.

(a) General Rules. Subject to the limitations set forth in this Section 3 and
Section 5, in the event of a Covered Termination, the Company shall provide the
severance benefits described in Section 4 to each affected Participant. Upon the
consummation of a Change in Control, the Company shall provide each Participant
the benefits described in Section 7. For the avoidance of doubt, a person who is
not (and was not) a Participant shall not be eligible for benefits pursuant to
the Plan whether or not such person is (or was) an Eligible Employee.

(b) Exceptions to Benefit Entitlement. A Participant will not receive benefits
under the Plan (or will receive reduced benefits under the Plan) in the
following circumstances, as determined by the Plan Administrator in its sole
discretion:

(i) The Participant has executed an individually negotiated employment contract
or agreement with the Company relating to severance or change in control
benefits that is in effect on his or her termination date and which provides
benefits that the Plan Administrator, in its sole discretion, determines to be
of greater value than the benefits provided for in this Plan, in which case such
Participant’s severance benefit, if any, shall be governed by the terms of such
individually negotiated employment contract or agreement and shall be governed
by this Plan only to the extent that the reduction pursuant to Section 5(b)
below does not entirely eliminate benefits under this Plan.

(ii) The Participant is entitled to receive benefits under another severance
benefit plan maintained by the Company (e.g., the iPass Inc. Severance Benefit
Plan) on his or her termination date and which provides benefits that the Plan
Administrator, in its sole discretion, determines to be of greater value than
the benefits provided for in this Plan, in which case such Participant’s
severance benefit, if any, shall be governed by the terms of such other
severance benefit plan and shall be governed by this Plan only to the extent
that the reduction pursuant to Section 5(b) below does not entirely eliminate
benefits under this Plan.

(iii) The Participant’s employment terminates or is terminated for any reason
other than a Covered Termination.



--------------------------------------------------------------------------------

(iv) The Participant does not confirm in writing that he or she shall be subject
to the Company’s Employee Proprietary Information and Inventions Agreement.

(v) The Participant has failed to execute or has revoked the release within the
applicable period of time specified in Section 5(a).

(vi) The Participant has failed to return all Company Property. For this
purpose, “Company Property” means all paper and electronic Company documents
(and all copies thereof) created and/or received by the Participant during his
or her period of employment with the Company and other Company materials and
property which the Participant has in his or her possession or control,
including, but not limited to, Company files, notes, drawings records, plans,
forecasts, reports, studies, analyses, proposals, agreements, financial
information, research and development information, sales and marketing
information, operational and personnel information, specifications, code,
software, databases, computer-recorded information, tangible property and
equipment (including, but not limited to, leased vehicles, computers, computer
equipment, software programs, facsimile machines, mobile telephones, servers),
credit and calling cards, entry cards, identification badges and keys; and any
materials of any kind which contain or embody any proprietary or confidential
information of the Company (and all reproductions thereof in whole or in
part). As a condition to receiving benefits under the Plan, Participants must
not make or retain copies, reproductions or summaries of any such Company
documents, materials or property. However, a Participant is not required to
return his or her personal copies of documents evidencing the Participant’s
hire, termination, compensation, benefits and stock options and any other
documentation received as a shareholder of the Company.

(c) Termination of Benefits. A Participant’s right to receive benefits under
this Plan shall terminate immediately if, at any time prior to or during the
period for which the Participant is receiving benefits hereunder, the
Participant, without the prior written approval of the Plan Administrator:

(i) willfully breaches a material provision of the Company’s Employee
Proprietary Information and Inventions Agreement;

(ii) encourages or solicits any of the Company’s then current employees to leave
the Company’s employ for any reason or interferes in any other manner with
employment relationships at the time existing between the Company and its then
current employees; or

(iii) induces any of the Company’s then current clients, customers, suppliers,
vendors, distributors, licensors, licensees or other third party to terminate
their existing business relationship with the Company or interferes in any other
manner with any existing business relationship between the Company and any then
current client, customer, supplier, vendor, distributor, licensor, licensee or
other third party.

SECTION 4. AMOUNT OF BENEFITS.

In the event of a Participant’s Covered Termination, the Participant shall be
entitled to receive the benefits provided by this Section 4 except as may
otherwise be provided in the Participant’s Participation Notice.

(a) Cash Severance Benefits. The Company shall make a cash severance payment to
the Participant in an amount equal to the product of (i) the Participant’s Base
Salary, as in effect on the date of a Covered Termination, multiplied by
(ii) the number of months in the Severance Period. In addition, the Company
shall make an additional cash severance payment to the Participant as
follows: (i) provided that the Participant received an overall performance
rating equivalent to or greater than “Meets Expectations” in the most recent
performance evaluation cycle preceding termination of the Participant’s
employment, in the case of a Covered Termination that is not a Change in Control
Termination, in an amount equal to one quarter of the Participant’s target bonus
amount under the Company’s annual bonus plan, and (ii) in the case of a Change
in Control Termination, in an amount equal to the product of (x) one-twelfth
(1/12th) of the Participant’s target bonus amount under the Company’s annual
bonus plan, multiplied by (y) the number of months in the Severance Period. Such
severance payments shall be paid in accordance with Section 6.



--------------------------------------------------------------------------------

(b) Health Continuation Coverage.

(i) Provided that the Participant is eligible for, and has made an election at
or timely after the Covered Termination pursuant to COBRA under a health,
dental, or vision plan sponsored by the Company, each such Participant shall be
entitled to payment by the Company of all of the applicable premiums (inclusive
of premiums for the Participant’s dependents for such health, dental, or vision
plan coverage as in effect immediately prior to the date of the Covered
Termination) for such health, dental, or vision plan coverage for a period of
months following the date of the Covered Termination equal to two times the
Severance Period, with such coverage counted as coverage pursuant to COBRA.

(ii) No such premium payments (or any other payments for health, dental, or
vision coverage by the Company) shall be made following the earliest of (A) the
close of the period of months following the date of the Covered Termination
equal to two times the Severance Period, (B) the Participant’s death, (C) the
effective date of the Participant’s coverage by a health, dental, or vision
insurance plan of a subsequent employer, or (D) the expiration of the
Participant’s eligibility for substantially equivalent health insurance coverage
in connection with new employment (such period from the date of the Covered
Termination through the earliest of (A) through (D), the “COBRA Payment
Period”). Each Participant shall be required to notify the Plan Administrator
immediately if the Participant becomes covered by or eligible for a health,
dental, or vision insurance plan of a subsequent employer. Upon the conclusion
of such period of COBRA Payment Period, the Participant will be responsible for
the entire payment of premiums required under COBRA for the duration of the
COBRA period.

(iii) For purposes of this Section 4(b), (i) references to COBRA shall be deemed
to refer also to analogous provisions of state law, and (ii) any applicable
insurance premiums that are paid by the Company shall not include any amounts
payable by the Participant under an Internal Revenue Code Section 125 health
care reimbursement plan, which amounts, if any, are the sole responsibility of
the Participant.

(iv) Notwithstanding the foregoing, if at any time the Company determines, in
its sole discretion, that its payment of COBRA premiums pursuant to this
Section 4(b) would result in adverse consequences to the Company (including,
without limitation, Section 2716 of the Public Health Service Act), then in lieu
of paying COBRA premiums pursuant to this Section 4(b), the Company will pay the
Participant on the last day of each remaining month of the Revised COBRA Payment
Period, as defined below, a fully taxable cash payment equal to the COBRA
premium for that month, subject to applicable tax withholding (such amount, the
“Special Severance Payment”), such Special Severance Payment to be made without
regard to the Participant’s payment of COBRA premiums. The “Revised COBRA
Payment Period” shall end on the earlier of (x) the date on which the
Participant commences other employment and (y) the close of the period of months
following the date of the Covered Termination equal to two times the Severance
Period.

(c) Option Grant and Restricted Stock Vesting Acceleration. Upon a Change in
Control, (i) the vesting and exercisability of 50% of all outstanding options to
purchase the Company’s common stock and all restricted stock issued pursuant to
any equity incentive plan of the Company that are held by the Participant on
such date shall be accelerated, and (ii) 50% of all reacquisition or repurchase
rights held by the Company with respect to common stock issued or issuable (or
with respect to similar rights or other rights with respect to stock of the
Company issued or issuable pursuant to any equity incentive plan of the Company)
pursuant to any other stock award granted to the Participant by the Company
shall lapse.

Upon a Change in Control Termination, (i) the vesting and exercisability of 100%
of the outstanding options to purchase the Company’s common stock and all
restricted stock issued pursuant to any equity incentive plan of the Company
that are held by the Participant on such date shall be accelerated, and
(ii) 100% of the reacquisition or repurchase rights held by the Company with
respect to common stock issued or issuable (or with respect to similar rights or
other rights with respect to stock of the Company issued or issuable pursuant to
any equity incentive plan of the Company) pursuant to any other stock award
granted to the Participant by the Company shall lapse.

Notwithstanding the provisions of this Section 4(c), in the event that the
provisions of this Section 4(c) regarding acceleration of vesting of a stock
award would adversely affect a Participant’s stock award (including, without
limitation, its status as an incentive stock option under Section 422 of the
Code) that is outstanding on the date the Participant commences participation in
the Plan, such acceleration of vesting shall be deemed null and void as to such
option or other stock award unless the affected Participant consents in writing
to such acceleration of vesting as to such option or other stock award within
thirty (30) days after becoming a Participant in the Plan.



--------------------------------------------------------------------------------

All acceleration of vesting and exercisability or the lapse of repurchase or
reacquisition rights under this Section 4(c) will be done on an
installment-by-installment basis, except as otherwise provided in Section 5(c).

(d) Other Employee Benefits. All other benefits (such as life insurance,
disability coverage, and 401(k) plan coverage) shall terminate as of the
Participant’s termination date (except to the extent that a conversion privilege
may be available thereunder).

(e) Additional Benefits. Notwithstanding the foregoing, the Plan Administrator
may, in its sole discretion, provide benefits in addition to those pursuant to
Sections 4(a), 4(b), and 4(c) to one or more Participants chosen by the Plan
Administrator, in its sole discretion, and the provision of any such benefits to
a Participant shall in no way obligate the Company to provide such benefits to
any other Participant, even if similarly situated.

SECTION 5. LIMITATIONS ON BENEFITS.

(a) Release. In order to be eligible to receive benefits under the Plan, a
Participant must execute a general waiver and release in substantially the form
attached hereto as Exhibit A, Exhibit B, or Exhibit C, as appropriate, and such
release must become effective in accordance with its terms within sixty
(60) days following a Covered Termination; provided, however, no such release
shall require the Participant to forego any unpaid salary, any accrued but
unpaid vacation pay or any benefits payable pursuant to this Plan. With respect
to any outstanding option held by the Participant, no provision set forth in
this Plan granting the Participant additional rights to exercise the option can
be exercised unless and until the release becomes effective. Unless a Change in
Control has occurred, the Plan Administrator, in its sole discretion, may modify
the form of the required release to comply with applicable law and shall
determine the form of the required release, which may be incorporated into a
termination agreement or other agreement with the Participant.

(b) Certain Reductions. The Plan Administrator, in its sole discretion, shall
have the authority to reduce a Participant’s severance benefits, in whole or in
part, by any other severance benefits, pay in lieu of notice, or other similar
benefits payable to the Participant by the Company that become payable in
connection with the Participant’s termination of employment pursuant to (i) any
applicable legal requirement, including, without limitation, the Worker
Adjustment and Retraining Notification Act or comparable state law
(collectively, the “WARN Act”), (ii) a written employment or severance agreement
with the Company, or (iii) any Company policy or practice providing for the
Participant to remain on the payroll for a limited period of time after being
given notice of the termination of the Participant’s employment. The benefits
provided under this Plan are intended to satisfy, in whole or in part, any and
all statutory obligations and other contractual obligations of the Company,
including benefits provided by offer letter or employment agreements, that may
arise out of a Participant’s termination of employment, and the Plan
Administrator shall so construe and implement the terms of the Plan. The Plan
Administrator’s decision to apply such reductions to the severance benefits of
one Participant and the amount of such reductions shall in no way obligate the
Plan Administrator to apply the same reductions in the same amounts to the
severance benefits of any other Participant, even if similarly situated. In the
Plan Administrator’s sole discretion, such reductions may be applied on a
retroactive basis, with severance benefits previously paid being
re-characterized as payments pursuant to the Company’s statutory or other
contractual obligations.

(c) Parachute Payments. Except as otherwise provided in an agreement between a
Participant and the Company, if any payment or benefit the Participant would
receive in connection with a Change in Control from the Company or otherwise
(“Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall be equal to the Reduced Amount. The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax, or (y) the largest portion, up to
and including the total, of the Payment, whichever amount, after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in the Participant’s receipt of the greatest economic benefit
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a reduction in payments or benefits constituting “parachute
payments” is necessary so that the Payment equals the Reduced Amount, reduction
shall occur in a manner necessary to provide the Participant with the greatest
economic benefit. If more than one manner of reduction of payments or benefits
necessary to arrive at the Reduced Amount yields the greatest economic benefit,
the payments and benefits shall be reduced pro rata.



--------------------------------------------------------------------------------

(d) Mitigation. Except as otherwise specifically provided herein, a Participant
shall not be required to mitigate damages or the amount of any payment provided
under this Plan by seeking other employment or otherwise, nor shall the amount
of any payment provided for under this Plan be reduced by any compensation
earned by a Participant as a result of employment by another employer or any
retirement benefits received by such Participant after the date of the
Participant’s termination of employment with the Company, except for health
continuation coverage provided pursuant to Section 4(b).

(e) Non-Duplication of Benefits. Except as otherwise specifically provided for
herein, no Participant is eligible to receive benefits under this Plan or
pursuant to other contractual obligations more than one time. This Plan is
designed to provide certain severance pay and change in control benefits to
Participants pursuant to the terms and conditions set forth in this Plan. The
payments pursuant to this Plan are in addition to, and not in lieu of, any
unpaid salary, bonuses or benefits to which a Participant may be entitled for
the period ending with the Participant’s Covered Termination.

SECTION 6. TIME OF PAYMENT AND FORM OF BENEFITS.

(a) General Rules. Except as otherwise set forth in this Plan, the cash
severance benefits under Section 4(a) of the Plan, if any, shall be paid in a
single lump sum payment on the first payroll date following the Participant’s
Covered Termination. In no event shall payment of any Plan benefit set forth in
Section 4 be made prior to the effective date of the release described in
Section 5(a). For the avoidance of doubt, in the event of an acceleration of the
exercisability of an option (or other award) pursuant to Section 4(c), such
option (or other award) shall not be exercisable with respect to such
acceleration of exercisability unless and until the effective date of the
release described in Section 5(a).

(b) Application of Section 409A. Notwithstanding anything to the contrary
herein, the following provisions apply to the extent benefits provided herein
are “deferred compensation” (“Deferred Plan Benefits”) within the meaning of
Section 409A of the Code and the regulations and other guidance thereunder and
any state law of similar effect (collectively “Section 409A”). Deferred Plan
Benefits shall not commence until the Participant has a “separation from
service” for purposes of Section 409A or a “change in the ownership or effective
control or a change in the ownership of a substantial portion of the assets”
within the meaning of Treas. Reg. Section 1.409A-3(i)(5). Each installment of a
Deferred Plan Benefit is a separate “payment” for purposes of Treas. Reg.
Section 1.409A-2(b)(2)(i), and the Deferred Plan Benefits are intended to
satisfy the exemptions from application of Section 409A provided under Treasury
Regulations Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9). However,
if such exemptions are not available and the Participant is, upon separation
from service, a “specified employee” for purposes of Section 409A, then, solely
to the extent necessary to avoid adverse personal tax consequences under
Section 409A, the timing of the Deferred Plan Benefits payments shall be delayed
until the earlier of (i) six (6) months and one day after the Participant’s
separation from service, or (ii) the Participant’s death.

Except to the minimum extent that payments must be delayed because the
Participant is a “specified employee”, all amounts will be paid as soon as
practicable in accordance with the Company’s normal payroll practices.

The benefits pursuant to the Plan are intended to qualify for an exemption from
application of Section 409A or comply with its requirements to the extent
necessary to avoid adverse personal tax consequences under Section 409A, and any
ambiguities herein shall be interpreted accordingly.

(c) Withholding. All payments under the Plan will be subject to all applicable
withholding obligations of the Company, including, without limitation,
obligations to withhold for federal, state and local income and employment
taxes. The Company may, in its sole discretion, satisfy any federal, state or
local tax withholding obligation relating to awards granted pursuant to the
iPass Inc 2003 Equity Incentive Plan (the “Stock Plan”) as provided in the Stock
Plan or in the applicable award agreements.



--------------------------------------------------------------------------------

(d) Indebtedness of Participants. If a Participant is indebted to the Company on
the effective date of his or her Covered Termination, the Plan Administrator
reserves the right to offset any severance payments under the Plan by the amount
of such indebtedness.

SECTION 7. CHANGE IN CONTROL BENEFITS.

Immediately upon the consummation of a Change in Control, any specified
performance target or vesting condition determined by reference to the
operations of the Company or an Affiliate in any stock option agreement or any
restricted stock award issued to a Participant pursuant to any equity incentive
plan of the Company shall immediately be deemed satisfied. Accordingly, such
performance targets or conditions need not be satisfied following the Change in
Control in order for the Participant to remain eligible to vest in such stock
option or such restricted stock. However, except as provided under Section 4(c),
any requirement specified in such stock option agreement or such restricted
stock award that such Participant continue to render services for the Company or
an Affiliate following the Change in Control shall remain in effect, and the
Participant shall not vest in such stock option or such restricted stock unless
and until such post-Change in Control service requirement has been satisfied.

SECTION 8. REEMPLOYMENT.

In the event of a Participant’s reemployment by the Company during the period of
time in respect of which severance benefits pursuant to Section 4(a), 4(b), 4(c)
or 4(e) have been paid, the Plan Administrator, in its sole and absolute
discretion, may require such Participant to repay to the Company all or a
portion of such severance benefits as a condition of reemployment.

SECTION 9. RIGHT TO INTERPRET PLAN; AMENDMENT AND TERMINATION.

(a) Exclusive Discretion. The Plan Administrator shall have the exclusive
discretion and authority to establish rules, forms, and procedures for the
administration of the Plan, and to construe and interpret the Plan and to decide
any and all questions of fact, interpretation, definition, computation or
administration arising in connection with the operation of the Plan, including,
but not limited to, the eligibility to participate in the Plan and amount of
benefits paid under the Plan. The rules, interpretations, computations and other
actions of the Plan Administrator shall be binding and conclusive on all
persons.

(b) Amendment or Termination. The Company reserves the right to amend or
terminate this Plan, any Participation Notice issued pursuant to the Plan
(including but not limited to changing the designation of any Participant as a
Tier I Participant or a Tier II Participant), or the benefits provided hereunder
at any time; provided, however, that no such amendment or termination shall
occur following a Change in Control or a Covered Termination as to any
Participant who would be adversely affected by such amendment or termination
unless such Participant consents in writing to such amendment or
termination. Any action amending or terminating the Plan or any Participation
Notice shall be in writing and executed by a duly authorized officer of the
Company.

SECTION 10. NO IMPLIED EMPLOYMENT CONTRACT.

The Plan shall not be deemed (i) to give any employee or other person any right
to be retained in the employ of the Company, or (ii) to interfere with the right
of the Company to discharge any employee or other person at any time, with or
without cause, and with or without advance notice, which right is hereby
reserved.

SECTION 11. LEGAL CONSTRUCTION.

This Plan is intended to be governed by and shall be construed in accordance
with ERISA and, to the extent not preempted by ERISA, the laws of the State of
California.



--------------------------------------------------------------------------------

SECTION 12. CLAIMS, INQUIRIES AND APPEALS.

(a) Applications for Benefits and Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing by an applicant (or
his or her authorized representative). The Plan Administrator is set forth in
Section 14(d).

(b) Denial of Claims. In the event that any application for benefits is denied
in whole or in part, the Plan Administrator must provide the applicant with
written or electronic notice of the denial of the application, and of the
applicant’s right to review the denial. Any electronic notice will comply with
the regulations of the U.S. Department of Labor. The notice of denial will be
set forth in a manner designed to be understood by the applicant and will
include the following:

(i) the specific reason or reasons for the denial;

(ii) references to the specific Plan provisions upon which the denial is based;

(iii) a description of any additional information or material that the Plan
Administrator needs to complete the review and an explanation of why such
information or material is necessary; and

(iv) an explanation of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the applicant’s right to
bring a civil action under Section 502(a) of ERISA following a denial on review
of the claim, as described in Section 12(d) below.

This notice of denial will be given to the applicant within ninety (90) days
after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application. If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90) day period.

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.

(c) Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within sixty (60) days after the application is denied. A request
for a review shall be in writing and shall be addressed to:

iPass Inc.

Attn: Vice President of Human Resources

3800 Bridge Parkway

Redwood Shares, CA 94065

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The applicant (or his or her representative) shall have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim. The applicant (or his or her representative) shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to his or her claim. The
review shall take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

(d) Decision on Review. The Plan Administrator will act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review. If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60) day period. This notice of extension will describe
the special circumstances necessitating the additional time and the date by
which the Plan



--------------------------------------------------------------------------------

Administrator is to render its decision on the review. The Plan Administrator
will give prompt, written or electronic notice of its decision to the applicant.
Any electronic notice will comply with the regulations of the U.S. Department of
Labor. In the event that the Plan Administrator confirms the denial of the
application for benefits in whole or in part, the notice will set forth, in a
manner calculated to be understood by the applicant, the following:

(i) the specific reason or reasons for the denial;

(ii) references to the specific Plan provisions upon which the denial is based;

(iii) a statement that the applicant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to his or her claim; and

(iv) a statement of the applicant’s right to bring a civil action under
Section 502(a) of ERISA.

(e) Rules and Procedures. The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit
claims. The Plan Administrator may require an applicant who wishes to submit
additional information in connection with an appeal from the denial of benefits
to do so at the applicant’s own expense.

(f) Exhausting of Remedies. No legal action for benefits under the Plan may be
brought until the applicant (i) has submitted a written application for benefits
in accordance with the procedures described by Section 12(a) above, (ii) has
been notified by the Plan Administrator that the application is denied,
(iii) has filed a written request for a review of the application in accordance
with the appeal procedure described in Section 12(c) above, and (iv) has been
notified that the Plan Administrator has denied the appeal. Notwithstanding the
foregoing, if the Plan Administrator does not respond to an applicant’s claim or
appeal within the relevant time limits specified in this Section 12, the
applicant may bring legal action for benefits under the Plan pursuant to
Section 502(a) of ERISA.

SECTION 13. BASIS OF PAYMENTS TO AND FROM PLAN.

The Plan shall be unfunded, and all benefits hereunder shall be paid only from
the general assets of the Company.

SECTION 14. OTHER PLAN INFORMATION.

(a) Employer and Plan Identification Numbers. The Employer Identification Number
assigned to the Company (which is the “Plan Sponsor” as that term is used in
ERISA) by the Internal Revenue Service is 93-1214598. The Plan Number assigned
to the Plan by the Plan Sponsor pursuant to the instructions of the Internal
Revenue Service is 503.

(b) Ending Date for Plan’s Fiscal Year. The date of the end of the fiscal year
for the purpose of maintaining the Plan’s records is December 31.

(c) Agent for the Service of Legal Process. The agent for the service of legal
process with respect to the Plan is:

iPass Inc.

Attn: General Counsel

3800 Bridge Parkway

Redwood Shares, CA 94065



--------------------------------------------------------------------------------

(d) Plan Sponsor and Administrator. The “Plan Sponsor” of the Plan is:

iPass Inc.

Attn: Vice President of Human Resources

3800 Bridge Parkway

Redwood Shares, CA 94065

The “Plan Administrator” of the Plan is as set forth in Section 2(r). The Plan
Sponsor’s and Plan Administrator’s telephone number is (650) 232-4100. The Plan
Administrator is the named fiduciary charged with the responsibility for
administering the Plan.

SECTION 15. STATEMENT OF ERISA RIGHTS.

Participants in this Plan (which is a welfare benefit plan sponsored by iPass
Inc.) are entitled to certain rights and protections under ERISA. If you are a
Participant, you are considered a participant in the Plan for the purposes of
this Section 15 and, under ERISA, you are entitled to:

(a) Receieve Information About Your Plan and Benefits.

(i) Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan and a
copy of the latest annual report (Form 5500 Series), if applicable, filed by the
Plan with the U.S. Department of Labor and available at the Public Disclosure
Room of the Employee Benefits Security Administration;

(ii) Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan and copies of the latest annual report (Form
5500 Series), if applicable, and an updated (as necessary) Summary Plan
Description. The Administrator may make a reasonable charge for the copies; and

(iii) Receive a summary of the Plan’s annual financial report, if
applicable. The Plan Administrator is required by law to furnish each
participant with a copy of this summary annual report.

(b) Prudent Actions By Plan Fiduciaries. In addition to creating rights for Plan
participants, ERISA imposes duties upon the people who are responsible for the
operation of the employee benefit plan. The people who operate the Plan, called
“fiduciaries” of the Plan, have a duty to do so prudently and in the interest of
you and other Plan participants and beneficiaries. No one, including your
employer, your union or any other person, may fire you or otherwise discriminate
against you in any way to prevent you from obtaining a Plan benefit or
exercising your rights under ERISA.

(c) Enforce Your Rights.

(i) If your claim for a Plan benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.

(ii) Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan, if applicable, and do not receive them within 30 days, you may
file suit in a Federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator.

(iii) If you have a claim for benefits which is denied or ignored, in whole or
in part, you may file suit in a state or Federal court.

(iv) If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a Federal
court. The court will decide who should pay court costs and legal fees. If you
are successful, the court may order the person you have sued to pay these costs
and fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.



--------------------------------------------------------------------------------

(d) Assistance With Your Questions. If you have any questions about the Plan,
you should contact the Plan Administrator. If you have any questions about this
statement or about your rights under ERISA, or if you need assistance in
obtaining documents from the Plan Administrator, you should contact the nearest
office of the Employee Benefits Security Administration, U.S. Department of
Labor, listed in your telephone directory or the Division of Technical
Assistance and Inquiries, Employee Benefits Security Administration, U.S.
Department of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210. You
may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration.

SECTION 16. GENERAL PROVISIONS.

(a) Notices. Any notice, demand or request required or permitted to be given by
either the Company or a Participant pursuant to the terms of this Plan shall be
in writing and shall be deemed given when delivered personally or deposited in
the U.S. mail, First Class with postage prepaid, and addressed to the parties,
in the case of the Company, at the address set forth in Section 14(d) and, in
the case of a Participant, at the address as set forth in the Company’s
employment file maintained for the Participant as previously furnished by the
Participant or such other address as a party may request by notifying the other
in writing.

(b) Transfer and Assignment. The rights and obligations of a Participant under
this Plan may not be transferred or assigned without the prior written consent
of the Company. This Plan shall be binding upon any surviving entity resulting
from a Change in Control and upon any other person who is a successor by merger,
acquisition, consolidation or otherwise to the business formerly carried on by
the Company without regard to whether or not such person or entity actively
assumes the obligations hereunder.

(c) Waiver. Any Party’s failure to enforce any provision or provisions of this
Plan shall not in any way be construed as a waiver of any such provision or
provisions, nor prevent any Party from thereafter enforcing each and every other
provision of this Plan. The rights granted the Parties herein are cumulative and
shall not constitute a waiver of any Party’s right to assert all other legal
remedies available to it under the circumstances.

(d) Severability. Should any provision of this Plan be declared or determined to
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired.

(e) Section Headings. Section headings in this Plan are included for convenience
of reference only and shall not be considered part of this Plan for any other
purpose.

SECTION 17. EXECUTION.

To record the amendment and restatement of the Plan as set forth herein, iPass
Inc. has caused its duly authorized officer to execute the same as of the
Amendment Effective Date.

IPASS INC.

By:    /s/ Mike Badgis

Title: Vice President Human Resources